Title: Benjamin Vaughan to Thomas Jefferson, 16 April 1819
From: Vaughan, Benjamin
To: Jefferson, Thomas


          
            
              Dear sir,
              Philadelphia, April 16, 1819.
            
            After a little excursion, I returned to this city yesterday, & found that Dr Physick still continued unable to see me; but I have the pleasure to send his opinion, taken from his lips by the only person allowed to have access to him upon business. It is to the following effect.
            ‘Dr P. has seen several cases analogous to that in question, in elderly people; particularly if of a gouty disposition. He thinks it would be hazardous to attempt a cure. The best means of palliating will be by the use of an ointment of 
            
              
                {
                red precipitate,
              
              
                Venice turpentine,
              
              
                corrosive sublimate,
              
              
                butter, &
              
              
                water.
              
            
            The parts most troublesome may be occasionally touched with this; & Dr P. has usually found it to afford great relief.—As a wash, Dr P. P recommends a strong infusion of rue.
            As to the constitutional disease, Dr P. can scarcely judge. He thinks however, that  the regimen may be too stimulating. He would not forbid wine, but on the contrary advises it; but he would lessen the quantity, avoiding such as are acid. He thinks it of consequence to avoid all acids & all acescent food; & he recommends one or two tea-spoonfuls of prepared oyster shells, to be taken after every meal, with the view of correcting any acidity.’
            So far the communication from Dr Physick; to whom I forgot to make mention of the  boil on the thigh.
            I now take the liberty to add some intimations of my own.—First, to unload the vessels of the legs & knees, I would presume to advise a tea made of the pyrola  umbellata, called in the Eastern states winter green, and in Pennsylvania pipsisewa.—It is the herb which gave the principal relief to my old schoolfellow Sir James Craig, acting as a diuretic; & it has much relieved several of my country neighbors & others, by promoting urine.
            Secondly; to open the pores, I beg to advise your having a few quarts of water at 76° of Fahrenheit poured over you, daily or every second day; wiping yourself immediately afterwards. My cousin Mr Rt Hallowell Gardiner has used this recipe by my advice with great success, for a bowel-complaint; and now often merely dashes upon himself a pint or quart of spring water at its usual temperature.—Both practices will act as tonics: but I prefer  the first plan for a patient advanced in life.
            Thirdly, when the bowels are very troublesome, I would take 2 or 3 grains of rhubarb; & drink a wine glass of chalk & water, freed from its sediment & skimmings. This may be repeated day after day, if found necessary.
            Should the  pyrola umbellata & the course advised by Dr P. fail to remove the œdematous swellings in the lower extremities, I shall then request the favor of a line on the subject.
            I am concerned that necessity has made it necessary requisite to wait thus long, before fulfilling my promise.—As to what I have add, added, I think Dr P. would concur in it, were it proposed to him.
            Respecting Dr Cooper, I waited till I learned that he had recd the letter addressed to him on the part of the Central University:  but before I could find the moment for visiting him, he desired Mr Walsh to request me to call upon him, as he was still confined to his room. I went, & found both himself & Mrs Cooper disposed (as I thought) to obey your call.—I told him what I had seen & heard; & he seemed satisfied with my statements.—His having been at Carlisle had been of service to him.—To diminish his houshold cares, I recommended his having his dinner dressed by the College Cook; which may perhaps answer for some of the other Professors.—Since his pneumonic complaint, he has had a gouty attack.
            I shall endeavor to send you some Swedish turnip seed from this place; & I have written for some to be sent you from Hallowell.
            
            My son by his last letter had reached Fayetteville, on his way to Charleston.—He was to be the companion of  Govr Middleton of Washington, who had to take the stage in consequence of having a lame horse.
            I have seen Mr Short here, who desires me to present his compliments; having made many particular inquiries after yourself & all the members of your family.
            Mr Bagot sets off to day for Annapolis; but has not heard from his frigate, since she went to Halifax to refit.
            I will carefully return Cabanis on Catarrh, when I have had leisure to reperuse it.
            Whenever you have occasion to command the services of our family, wherever dispersed, I trust that you will not fail to do it with the utmost freedom, knowing (as you do) their feelings & habits.
            Should you have occasion to write to myself, you will oblige me by giving me the title of the French book on subjects of Natural History, which you so much value.
            
              With my best respects to Mrs Randolph & the young ladies, I have the honor to be,
              Dear sir,
               Your respectful & faithful humble sert
              Benjn Vaughan
            
          
          
            I must send the above medicine by another post; & if possible the particulars of the recipe.
          
          
            The Abbé Corea has just returned to Philadelphia, & talks (as he has before done) of visiting Maine.
          
        